UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1351


CHERYL BELTON,

                    Plaintiff - Appellant,

             v.

WEST MARINE, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Terry L. Wooten, Senior District Judge. (0:15-cv-00167-TLW)


Submitted: November 6, 2019                                       Decided: January 30, 2020


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cheryl Belton, Appellant Pro Se. Phillip Arthur Kilgore, Greenville, South Carolina,
Christopher Ray Thomas, OGLETREE DEAKINS NASH SMOAK & STEWART, PC,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cheryl Belton appeals the district court’s order denying relief on her Fed. R. Civ. P.

60(d)(3) motion. We have reviewed the record and find no reversible error. Accordingly,

we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district

court. Belton v. W. Marine, Inc., No. 0:15-cv-00167-TLW (D.S.C. Mar. 5, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2